FILED
                            NOT FOR PUBLICATION                              MAY 27 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-10312

               Plaintiff - Appellee,             D.C. No. 4:07-CR-01009-RCC

  v.
                                                 MEMORANDUM *
RUDYARD C. WILLIAMS,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                     Raner C. Collins, District Judge, Presiding

                              Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       Rudyard C. Williams appeals from his jury-trial conviction and 120-month

sentence for possession with intent to distribute marijuana, in violation of 21

U.S.C. § 841(a)(1) and (b)(1)(B), and possession of a firearm in furtherance of a

drug trafficking offense, in violation of 18 U.S.C. § 924(c)(1)(A)(i). Pursuant to

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Anders v. California, 386 U.S. 738 (1967), Williams’s counsel has filed a brief

stating there are no arguable grounds for relief, along with a motion to withdraw as

counsel of record. We have provided the appellant with the opportunity to file a

pro se supplemental brief. Williams has filed pro se supplemental briefs and the

appellee has filed an answering brief.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no grounds for relief on direct appeal.

      We grant the government’s motion to strike factual allegations in William’s

pro se reply brief that are not part of the district court record. See Lowry v.

Barnhart, 329 F.3d 1019, 1024-26 (9th Cir. 2003).

      Counsel’s motion to withdraw is GRANTED, and the district court’s

judgment is AFFIRMED.




                                           2                                      09-10312